Title: From John Adams to Edmund Jenings, 6 June 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Paris June 6. 1780
     
     Yours of June 2d., I have just now received that of 27. May I duely received and the other inclosing—the curious Mess from London I received—all safe, in time and untouched. I have never missed a Letter from you. They all come Safe—and the seals in good order. You may write freely I am persuaded.
     It was, haste, or Inattention that I did not acknowledge them in the one of 28 ultimo. I am sometimes, so engaged, that I cant answer Letters, regularly by the Post. But I assure you I have no reason to think that one Letter to me, or from me has been stopped. I have written to London, Amsterdam, Hague, Nantes, L’Orient, Bourdeaux, Ostende, Lille, and Spain and received answers very punctually, so that I think you need not fear. I have 2 Letters from your neighbour Mr. Lee not yet answered—and a great Bundle before me—from others. I really believe that Letters addressed directly to me, will come as safely as any Way. I wrote you on the 29th. again I think, and by that you will see that I had received all. The short Letter, inclosing the one from London, I sat down to answer, on the spot, and wrote a good deal—but was irresolute about sending it. I could not Satisfy myself what to say. I was very uneasy. Propagating such Distrust is the D—l if it is without foundation, as I verily believe it is. But if it has foundation what then. Why the hottest region in the hot country is too cool. Still I know not, whether I understand it.
    